DETAILED ACTION
Claim Status
	Applicant’s amendment filed September 16, 2021 has been entered. Claims 6-7 and 19-23 are cancelled. Claims 1-5, 8-18 and 24-29 are pending.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 16, 2021 has been entered.
 
Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1-18 and 24-29 in the reply filed on 12/9/2019 is acknowledged.
All pending claims read on the elected invention. 

Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
via EFS-Web (see Section I.1 of the Legal Framework for EFS-Web (https://www.uspto.gov/patents-application-process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
on compact disc(s) in duplicate according to 37 CFR 1.52(e)(1)(ii) and (4), labeled according to 37 CFR 1.52(e)(6), together with a statement that the duplicate compact discs are identical and an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(5) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
via EFS-Web as a PDF (not recommended); or
on paper.
37 CFR 1.821(e) requires that a copy of the "Sequence Listing" must also be submitted in computer readable form (CRF) in accordance with the requirements of 37 CFR 1.824.
If a "Sequence Listing" ASCII text file submitted via EFS-Web on the application filing date complies with the requirements of 37 CFR 1.824(a)(2) - (6) and (b), and applicant has not filed a "Sequence Listing" as a PDF, the text file will serve as both the "Sequence Listing" required by 37 CFR 1.821(c) and the CRF required by 37 CFR 1.821(e), and the statement of identity under the "Legal Framework" is not required.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web as a PDF, then the "Legal Framework" requires submission of a statement that the "Sequence Listing" content of the PDF copy and the ASCII text file copy submitted via EFS-Web are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or compact disc, then 37 CFR 1.821(f) requires submission of a statement that the "Sequence Listing" content of the paper or compact disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency - The Incorporation by Reference paragraph is missing or incomplete. See item 1) a) or 1) b) above.

Required response – Applicant must provide:

A substitute specification in compliance with 37 CFR 1.121(b)(3) and 1.125 inserting the required incorporation-by-reference paragraph, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter. 

Specific deficiency - Sequences appearing in the specification are not identified by sequence identifiers in accordance with 37 CFR 1.821(d).

Required response – Applicant must provide:

A substitute specification in compliance with 37 CFR 1.121(b)(3) and 1.125 inserting the required sequence identifiers, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter.

Specification
This application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 C.F.R. § 1.821(a)(1) and (a)(2).  However, this application fails to comply with the requirements of 37 C.F.R. §§ 1.821(d) because the Application contains references to sequences in the specification that fail to recite a "SEQ ID NO." For example, the sequences on pages 8 and 16 fail to recite a SEQ ID NO.  Additionally, it is unclear if a sequence listing has been filed for said sequences.  The above reasons are set forth on the attached Notice To Comply With Requirements For Patent Applications Containing Nucleotide Sequence And/Or Amino Acid Sequence Disclosures. Applicant must comply with the requirements of the sequence rules (37 CFR 1.821 - 1.825) before the application can be examined under 35 U.S.C. §§ 131 and 132.

Claim Rejections - 35 USC § 103 - maintained
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-5, 9-11, 13, 17, 24 and 26-29 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wiederholt (Wiederholt et al. US PGP 2003/0083272 A1) in view of Conrad (Conrad et al., US PGP 2005/0238639 A1) and Wilkinson (Wilkinson et al., Evolution of relaxin-like peptide family;  BMC Evolutionary Biol. Vol. 5, no. 14, pp. 1-17, 2005), as evidenced by Life Technologies (Ambion MEGAscript Kit instructions, Life Technologies, Carlsbad, CA, pp. 1-36 Sept. 14, 2012). This rejection is maintained but has been modified to address Applicant’s amendment to claim 1 and cancelation of claims 6-7.

Regarding claims 17, 24 and 26, Wiederholt teaches the mRNAs formulated with a cationic lipid complex (para 0021).
Regarding Claims 27-29, these claims define the mRNAs using ‘product by process’ limitations, in which the RNAs are purified by chromatography, HPLC and reverse phase HPLC, respectively.  The Examiner’s position is that, in the context of the claimed method, RNAs purified by chromatography, HPLC and reverse phase HPLC, are structurally and functionally the same as RNAs produced by different methods, such as selective precipitation, affinity chromatography or cesium gradient centrifugation, for example.  Thus prior art that teaches purifying RNAs would teach the functional equivalents of RNAs purified by chromatography, HPLC and reverse phase HPLC.  
Wiederholt does not teach treatment of a subject having cardiovascular disease. Wiederholt does generally teach treatment of a subject with mRNAs that express soluble protein factors to subjects in need thereof (para 22 for example sets forth blood-borne soluble proteins). Specifically, Wiederholt does not teach treatment of cardiovascular disease with relaxin gene replacement therapy or the RLN1 and RLN2 genes.
Conrad teaches treatment of cardiovascular disease, including coronary heart disease using relaxin gene therapies (para 59 teaches relaxin gene therapies; para 33 teaches diseases).
Wilkinson teaches that relaxin is encoded by the RLN1 and RLN2 genes (p. 2, Table 1).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the methods of administration of therapeutic mRNAs of Wiederholt with the administration of relaxin to subjects having cardiovascular disease of Conrad. The teaching of Conrad demonstrates an appreciation in the art of genetic elements encoding Relaxin as potential therapeutics for cardiovascular disease, and demonstrates that it was within the capacity of those of ordinary skill in the art to make and use nucleic acid therapies for the treatment of cardiovascular disease. The teaching of Wilkinson demonstrates an awareness in the art of the fact that relaxin is encoded by .
Response to Arguments
Applicant's arguments filed September 16, 2021 have been fully considered but they are not persuasive. Applicant argues that the references do not teach an mRNA comprising a 5’ cap and a poly A tail. Applicant also argues that the examiner has engaged in improper hindsight reconstruction of the methods because Wiederholt teaches mRNA therapies, but no cardiovascular treatment, and Conrad teaches cardiovascular treatment with relaxin genes, but no mRNA therapy. Applicant lastly argues that the examiner has failed to provide a reasonable expectation of success.
However, Wiederholt clearly teaches an mRNA comprising a 5’ cap and a poly A tail as discussed above. In response to Applicant's argument that the examiner's .

Claims 1-5, 8-11, 13, 17, 24 and 26-29 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wiederholt, Conrad and Wilkinson as applied to claims 1-5, 9-11, 13, 17, 24 and 26-29 above, and further in view of Holcik (Holcik et al.; Four highly stable eukaryotic mRNAs assemble 3' untranslated region RNA-protein complexes sharing cis and trans components; Proc. Natl. Acad. Sci., vol. 94, pp. 2410-2414,1997) and Makeyev (Makeyev et al.. The poly(C)-binding proteins: A multiplicity of functions and a search for mechanisms; RNA, vol. 8, pp. 265-278, 2002). This rejection is maintained but has been modified to address Applicant’s amendment to claim 1 and cancelation of claims 6-7.

Holcik teaches that mRNAs element comprising stabilizing C-rich sequences are more stable in a cellular environment than mRNAs lacking such sequences.
Makeyev teaches that poly-C binding proteins are capable of stabilizing RNA transcripts.
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the transfection of mRNA of Wiederholt with the poly-C tails suggested by Holcik and Makeyev. The teaching of Holcik and Makeyev demonstrates an appreciation in the art of poly-C regions as RNA-stabilizing elements, and demonstrates that it was within the capacity of those of ordinary skill in the art to design RNAs comprising poly-C elements in order to stabilize mRNAs. One of ordinary skill in the art would have been motivated to combine the inventions in order to improve pharmacodynamics of RNA therapeutic agents. Each of Wiederholt, Holcik and Makeyev teach that stabilized RNAs are capable of directing expression of proteins for prolonged periods of time. At least Wiederholt demonstrates that artisans of ordinary skill were aware that stabilized mRNAs could have improved pharmacological profiles as compared to unstable mRNA, thus leading to improved clinical results (See Wiederholt para 8 and 115). Thus, motivation to modify the transfection with mRNA of Wiederholt, Conrad and Wilkinson with the poly-C tails of Holcik and Makeyev was also well known in the art at the time of invention. Given the teachings of the prior art and the skill level of the artisan of ordinary skill in the art at the time of the applicant's invention, .
Response to Arguments
Applicant's arguments filed September 16, 2021 have been fully considered but they are not persuasive. Applicant argues that neither Holcik nor Makeyev cure the deficiencies of Wiederholt, Conrad and Wilkinson.
However, the examiner has already addressed Applicant’s arguments directed to
Wiederholt, Conrad and Wilkinson. Accordingly, the rejection is deemed proper and is therefore maintained.

Claims 1-5, 9-13, 17, 24 and 26-29 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wiederholt, Conrad and Wilkinson as applied to claims 1-5, 9-11, 13, 17, 24 and 26-29 above, and further in view of Roubos (Roubos et al., US PGP 2009/0286280 A1). This rejection is maintained but has been modified to address Applicant’s amendment to claim 1 and cancelation of claims 6-7.
Wiederholt, Conrad and Wilkinson teach all of the limitations of Claims 1-5, 9-11, 13, 17, 24 and 26-29, but do not teach codon optimization.
Roubos teaches codon optimization (abstract; para 51).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the transfection of mRNA of Wiederholt with the codon optimization suggested by Roubos. The teaching of Roubos demonstrates an appreciation in the art of codon optimization, and demonstrates that it was within the capacity of those of ordinary skill in the art to optimize codons in order to improve expression. One of .
Response to Arguments
Applicant's arguments filed September 16, 2021 have been fully considered but they are not persuasive. Applicant argues that Roubos does not cure the deficiencies of Wiederholt, Conrad and Wilkinson.
However, the examiner has already addressed Applicant’s arguments directed to Wiederholt, Conrad and Wilkinson. Accordingly, the rejection is deemed proper and is therefore maintained.

Claims 1-5, 9-11, 13-17, 24 and 26-29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wiederholt, Conrad and Wilkinson as applied to claims 1-5, 9-11, 13, 17, 24 and 26-29 above, and further in view of Kariko (Kariko et  This rejection is maintained but has been modified to address Applicant’s amendment to claim 1 and cancelation of claims 6-7.
Wiederholt, Conrad and Wilkinson teach all of the limitations of Claims 1-5, 9-11, 13, 17, 24 and 26-29, but do not explicitly teach the specific chemical modifications set forth in Claims 14-16.
Kariko teaches modification of mRNAs with pseudouridine 5' triphosphate (Fig. 5).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the treatment of subjects using mRNA of Wiederholt, Conrad and Wilkinson with the pseudouridine-triphosphate of Kariko. The teaching of Kariko demonstrates an appreciation in the art of pseudouridine-triphosphate-modified mRNAs, and demonstrates that it was within the capacity of those of ordinary skill in the art to make and use pseudouridine-triphosphate-modified mRNAs in conjunction with treatment of a subject. One of ordinary skill in the art would have been motivated to combine the inventions in order to effectively treat subjects, thus improving clinical outcomes. Kariko teaches that modification of mRNAs with pseudouridine 5' triphosphate stabilize and increase efficacy of RNA therapeutics. Each of Kariko and Wiederholt teaches that stabilization of mRNAs can facilitate effective treatment of disease in mammalian subjects.
Effective treatments have the benefits of improved health and productivity of the subject, as well as reduced medical and insurance costs. Thus, motivation to modify the .
Response to Arguments
Applicant's arguments filed July 16, 2021 have been fully considered but they are not persuasive. Applicant argues that Kariko does not cure the deficiencies of Wiederholt, Conrad and Wilkinson.
However, the examiner has already addressed Applicant’s arguments directed to Wiederholt, Conrad and Wilkinson. Accordingly, the rejection is deemed proper and is therefore maintained.

Claim Rejections - 35 USC § 103 - withdrawn
Rejection of claims 1-7, 9-11, 13, 17-18 and 24-29 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wiederholt, Conrad and Wilkinson as applied to claims 1-7, 9-11, 13 and 27-29 above, and further in view of Rice (Rice et al., US Patent No. 6,387,700 B1, May 14, 2002) is withdrawn.

Claim Rejections - 35 USC § 103 – new rejection
Claims 1-5, 9-11, 13, 17-18 and 24-29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wiederholt, Conrad and Wilkinson as applied to .
Wiederholt, Conrad and Wilkinson teach all of the limitations of Claims 1-5, 9-11, 13, 17, 24 and 26-29, but do not teach cationic polymers and polypeptides.
Kariko et al. is directed to administration of mRNAs for protein expression and teaches method wherein the carrier molecule comprises a cationic lipid (the transfection reagent is a cationic lipid reagent; paragraph [0177]), a cationic polymer (transfection reagent comprises a cationic compound (e.g. PEI); paragraph [0034]) or cationic polypeptide (cationic transfection reagent, protein expression reagent; paragraph [0377]). Kariko et al. further describe that all three cationic molecules are effective to deliver mRNAs into cells in vitro and in vivo (paragraph [0034]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the transfection of mRNA of Wiederholt with the transfection agents of Kariko. The teaching of Kariko demonstrates an appreciation in the art cationic lipids, polymers and polypeptides as transfection agents, and demonstrates that it was within the capacity of those of ordinary skill in the art to use cationic lipids, polymers and polypeptides to transfect cells with mRNAs. One of ordinary skill in the art would have been motivated to combine the inventions in order to transfect cells efficiently. Given the teachings of Wiederholt of transfecting mRNAs complexed with  cationic lipids, and of Kariko, which teach transfecting mRNAs complexed with cationic lipids, polymers or peptides, and the skill level of the artisan of ordinary skill in the art at the time of the applicant's invention, it must be considered, absent evidence to the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO GALISTEO GONZALEZ whose telephone number is (571)270-1010.  The examiner can normally be reached on M-F 7:00am-4:30pm PST, out every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on (571) 272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/ANTONIO GALISTEO GONZALEZ/Primary Examiner, Art Unit 1636